Exhibit 10.1

 

Schedule to Exhibit 10.1

 

There are 23 management agreements with Sonesta International Hotels Corporation
for full service hotels, a representative form of which is filed as an exhibit
to our Current Report on Form 8-K dated April 23, 2012 and which is incorporated
herein by reference.  The other 22 management agreements, with the respective
parties and applicable to the respective hotels listed below, are substantially
identical in all material respects to the representative form of management
agreement.

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Cambridge

40 Edwin H. Land Boulevard
Cambridge, MA 02142

 

HPT Cambridge LLC

 

January 31, 2012

 

January 31, 2012

 

$

120,000,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD

 

Harbor Court Associates, LLC

 

May 31, 2012

 

May 31, 2012

 

$

47,296,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA

 

HPT IHG-2 Properties Trust

 

June 18, 2012

 

June 18, 2012

 

$

32,500,000

 

January 1, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Houston Hotel
2222 West Loop South
Houston, TX

 

HPT IHG-2 Properties Trust

 

July 16, 2012

 

July 16, 2012

 

$

70,671,350

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA

 

HPT Cambridge LLC

 

February 26, 2013

 

May 17, 2013

 

$

31,000,000

 

January 1, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA

 

Royal Sonesta, Inc.

 

June 28, 2013

 

June 28, 2013

 

$

151,000,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA

 

HPT IHG-2 Properties Trust

 

December 5, 2016

 

December 5, 2016

 

$

46,000,000

 

January 1, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO

 

HPT IHG-2 Properties Trust

 

June 2, 2017

 

June 2, 2017

 

$

87,750,000

 

January 1, 2021

 

--------------------------------------------------------------------------------


 

Cambridge TRS, Inc.

 

Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S.
Highway 280
Birmingham, AL

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

2,828,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

5,520,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Wilmington — Newark
240 Chapman Road
Newark, DE

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

10,452,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

7,803,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

14,474,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
St. Louis — Chesterfield
15431 Conway Road
Chesterfield, MO

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

9,080,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Cincinnati — Blue Ash
11401 Reed Hartman Highway
Blue Ash, OH

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

11,599,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Cincinnati — Sharonville West
11689 Chester Road
Cincinnati, OH

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

8,954,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Providence — Airport
500 Kilvert Street
Warwick, RI

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

9,550,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Memphis
6141 Old Poplar Pike
Memphis, TN

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

8,789,000

 

January 1, 2021

 

--------------------------------------------------------------------------------


 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Houston — NASA Clear Lake
525 Bay Area Boulevard
Houston, TX

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

12,571,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Portland — Vancouver
8005 NE Parkway Drive
Vancouver, WA

 

HPT IHG-2 Properties Trust

 

September 26, 2017

 

September 26, 2017

 

$

 15,820,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Atlanta — Perimeter Center East
1901 Savoy Drive
Atlanta, GA

 

HPT IHG-3 Properties LLC

 

September 26, 2017

 

September 26, 2017

 

$

10,410,000

 

January 1, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites
Chicago — Lombard
2001 South Highland Avenue
Lombard, IL

 

HPT IHG-3 Properties LLC

 

September 26, 2017

 

September 26, 2017

 

$

10,150,000

 

January 1, 2021

 

--------------------------------------------------------------------------------